Citation Nr: 1727213	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  14-09 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for choroidal melanoma of the left eye with resulting visual changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1963 to May 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

This claim was previously before the Board in September 2015 and September 2016 and remanded for additional development in both instances.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  The Veteran is not shown to have served in the Republic of Vietnam during his period of active service; exposure to herbicide agents is not conceded 

2.  Choroidal melanoma did not have onset in service and is not otherwise related to service, including due to exposure to herbicide agents or the sun.


CONCLUSION OF LAW

The criteria for service connection for choroidal melanoma have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  Standard letters sent to the Veteran in April 2011 and November 2015 satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).

The Veteran's post-service VA and private treatment records have been obtained.  The Veteran was requested to identify and/or provide additional information regarding private treatment in October 2016 correspondence; he did not respond.  The Veteran was provided a VA examination in October 2016 with medical addendums completed in January 2017 and April 2017.  This examination, along with its expert medical opinions, is sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

The Veteran seeks service connection for choroidal melanoma of the left eye with resulting visual changes.  The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303 (2016).  Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection may be established on a presumptive basis for certain diseases resulting from exposure to an herbicide agent, such as Agent Orange, if a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, absent affirmative evidence to establish that the Veteran was not exposed to such herbicide agent during that service.  See 38 C.F.R. §§ 3.307 (a)(6)(iii).  If a Veteran is presumably exposed to an herbicide agent, then there is a presumption of service connection for certain enumerated diseases.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307 (a) and 3.309(e) (2016).

Additionally, service connection for certain chronic diseases, including malignant tumors, will be presumed when the disease develops to a compensable degree within one year of a Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran was diagnosed with melanoma in 1998.  He was referred to retina specialists and monitored for a number of years.  Laser radiation was conducted in 2000, which resulted in a blind spot in the left eye.  Plaque radiation was accomplished in 2003, resulting in a slightly larger blind spot.  The Veteran has been monitored closely since.  Although an August 2011 report stated the melanoma had "completely regressed with no signs of growth or recurrence," an October 2012 VA ophthalmology progress note assessment still listed the disability.  For purposes of this appeal, the Board will accept that a choroidal melanoma has been diagnosed during the appeal period, although it may be in remission.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the evidence must show that, at some point during the appeal period the Veteran has the disability for which benefits are being claimed).

Although a current choroidal melanoma disability has been established, there is no evidence of such a condition in service; and no competent and probative evidence linking the current choroidal melanoma disability to service.  The Veteran has not asserted that his choroidal melanoma disability is related to any service-connected disability.  

Service treatment records show that upon entry into service, the Veteran was in good health; choroidal melanoma was not noted.  There are no complaints of pain or discomfort, injury, or loss of vision due to choroidal melanoma in service.  No treatment records or clinical examinations show an abnormality of the left eye while in service.  Given that left eye abnormalities were not assessed in service, and given that the Veteran's first diagnosis and documented treatment for choroidal melanoma was many years after service, the Board finds that a left eye disability did not have onset during service per 38 C.F.R. § 3.303(a).  

The Veteran has raised two theories in support of his claim for service connection.  First, he contends that his choroidal melanoma is related to exposure to herbicide agents.  In a May 2011 statement, the Veteran commented, in part:

How can I correlate the melanoma to service time-I'd have to guess that some of the [special operations] mission aircraft I was on possibly were also used for carrying herbicides at one time.  I don't know.  

With the above in mind, the Board notes that the Veteran's DD Form 214s reflect receipt of the Republic of Vietnam Campaign Medal.  However, it is noted that the medal may be awarded to an individual who served inside the geographical limits of the Republic of Vietnam, but also to an individual who served outside the geographical limits and contributed direct support to the Republic of Vietnam Armed Forces for an aggregate of six months.  See www.afpc.af.mil (website of the U.S. Air Force Personnel Center).  

The record otherwise does not show confirmed service in the Republic of Vietnam; nor, has the Veteran specifically asserted that he had service there.  The Veteran was asked to provide additional information regarding his alleged exposure to herbicide agents, to include any service in Vietnam, in a November 2015 RO correspondence.  He did not respond.  The Board further notes that choroidal melanoma is not one of the listed presumptive conditions for herbicide exposure under 38 C.F.R. § 3.309(e) (2016).  Accordingly, presumptive service connection for a disease associated with herbicide agent exposure is not warranted in this case.  38 C.F.R. §§ 3.307, 3.309(e) (2016). 

Notwithstanding the fact that service connection is not warranted for the left eye disorder on a presumptive basis, the United States Court of Appeals for the Federal Circuit (Federal Circuit) determined that a claimant is not precluded from establishing service connection if proof of direct causation is provided.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this case, there is no competent or credible evidence of direct exposure to an herbicide agent in service.  An "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6).  The Veteran's service records do not show exposure to an herbicide agent, and he is not otherwise shown to be qualified to identify Agent Orange compounds.  Indeed, the Veteran has indicated in his various lay statements that he had no idea what the planes he traveled on were carrying.  See May 2011 Statement.

Second, the Veteran contends that his choroidal melanoma is related to sun exposure during military service.  In his November 2012 notice of disagreement (NOD), the Veteran cited to an article reportedly written by a VA dermatologist that indicated that sun exposure and other factors ". . . received during military service contribute to skin cancers developed later in life."  The Veteran noted that in the article, the VA dermatologist commented that there was usually a 20 to 30 year latency period from the time of exposure to the time the cancer develops.  In light of these facts and the dates of his active service (May 1963 to May 1983), the Veteran argued that there was reasonable doubt whether his melanoma was attributable to his active service.  

The Board first notes that the Veteran has not submitted any competent evidence that melanomas of the skin (as apparently discussed by the VA dermatologist) and a melanoma of the eye necessarily have the same risk factors.  

Further, the Veteran, as a lay person, is competent to report symptoms he can personally observe.  He is also competent to diagnose a simple medical condition, capable of lay observation.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, determining the etiology of his choroidal melanoma is a complex medical question that exceeds the realm of personal lay opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  That is, a competent medical opinion is necessary to establish the etiology of the Veteran's choroidal melanoma.  

A 'competent medical opinion' means an opinion provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  As the Veteran is not shown to have medical training or related expertise, his lay statements regarding causal nexus are neither competent nor probative.  The competent medical opinions in this case consist of VA opinions provided by an optometrist.  

In October 2016, a VA examiner reviewed this case and completed a literature search to determine if there were any new research/journal articles linking uveal melanomas to UV exposure.  The examiner reviewed information from Cancer Volume 1222, Issue 15, August 1, 2016, Uveal Melanomas: From diagnosis to treatment and the science between by Chandrani Chattopadhyay, PhD et al.  She found that uveal melanomas are more common in middle age Caucasians with no sex preference.  Risk factors included presence of choroidal nevus (seen in 7-8% of the population) and certain skin conditions such as dysplastic nevus syndrome and nevus of Ota.  Additionally, those with germline breast cancer 1 (BRCA1) or associated protein (BAP1) mutations are at higher risk for uveal and cutaneous melanomas.  The literature also stated that although it had been theorized by some investigators that UV exposure increases risk of uveal melanoma, this has not been proven definitively.

In an addendum opinion dated in January 2017, the examiner indicated that she had reviewed the entire claims file.  She further indicated that a literature search from 2015 to present was conducted to ensure no new links to UV exposure or pesticides have been linked to choroidal melanoma.  The examiner concluded that given her review of the literature and review of VBMS service activity (to include UV exposure or possible herbicide exposure) as well as history of basal cell carcinoma of the skin less likely than not contributed to choroidal melanoma development in the Veteran.

In another addendum opinion dated April 2017, the examiner concluded that after a review of the Veteran's chart and additional literature, the Veteran's choroidal melanoma of the left eye is less likely than not related to his active service, including in-service sun exposure.  None of the post-service medical records include any findings or opinions linking the Veteran's choroidal melanoma to military service.  

The claims file does not otherwise contain favorable medical opinions regarding causal nexus.  Accordingly, the preponderance of evidence is against the Veteran's claim.  As there is no reasonable doubt to be resolved, service connection for choroidal melanoma is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for choroidal melanoma of the left eye with resulting visual changes is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


